DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 14 November 2022 have been fully considered but they are not persuasive. Applicant arguments regarding Lubach are directed to elements not cited for the claim rejections. Note that the Applicant has pointed to elements 22 to base their arguments against the prior art, however, the claim rejections clearly pointed to elements 7-9, 10-13 and 27-29 to support a prima facie case of obviousness. For these reasons the arguments are not persuasive and the claim rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schill et al – hereafter Schill – (FR 2546605) in view of Lubach (DE 961584).

Regarding claim 1, Schill teaches a bearing housing (Fig.1) for a flow machine (machine translation page 1 line 18-20, note “safety feed pump” and “pumping device”), the bearing housing comprising:
a bearing chamber (Fig.1, 5 where 2 are received) configured to receive a bearing (Fig.1, 2); and
a lubricant chamber (Fig.1, 6 and where 3 is received) arranged at the bearing chamber and configured to receive a lubricant (machine translation page 1 line 16, note “oil”), the bearing chamber being in fluid communication with the lubricant chamber via an opening (Fig.1, note opening between 2 and 6) such that the lubricant is capable of flowing between the bearing chamber and the lubricant chamber (Fig.1), the bearing housing comprising a wall portion (Fig.1, outer wall of 5) with a cooling fin (Fig.1, 4) configured to dissipate heat of the lubricant to an environment (Fig.1).
Schill does not explicitly teach the cooling fin comprising a conduit for the lubricant through which conduit the lubricant chamber and the bearing chamber are in fluid communication such that the lubricant is capable of being conducted from the lubricant chamber into the bearing chamber through the conduit to dissipate the heat to the environment.
Lubach teaches a bearing housing (Fig.1-9) comprising: a bearing chamber (Fig.1/2/8/9, note where bearings surrounding shaft are received), a lubricant chamber (Fig.1/3/8, 5) and a wall portion (Fig.1, outer wall of 5) with a cooling fin comprising a conduit for the lubricant (Fig.1/3/8, 7-9/10-13/27-29, respectively). This configuration allows an extremely effective cooling of the oil tank by providing a large surface area (machine translation ¶4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the bearing housing of Schill by having the cooling fin comprising a conduit for the lubricant as taught by Lubach because this would allow an extremely effective cooling of the oil tank by providing a large surface area; this modification would result in the lubricant chamber and the bearing chamber being in fluid communication through the conduit such that the lubricant is capable of being conducted from the lubricant chamber into the bearing chamber through the conduit to dissipate the heat to the environment.

Regarding claim 2, Schill and Lubach further teach the cooling fin is arranged on an outer surface of the wall portion (Schill Fig.1; Lubach Fig.1/3/8), the outer surface directed towards the environment (Schill Fig.1; Lubach Fig.1/3/8).

Regarding claim 4, Schill and Lubach further teach a bearing axis, the cooling fin extending in a direction of the bearing axis or the cooling fin extending in a circumferential direction with respect to the bearing axis (Schill Fig.1; Lubach Fig.1/3/8; note fins extend in a circumferential direction with respect to the bearing axis).

Regarding claim 5, Schill and Lubach further teach the cooling fin extends from the outer surface in a vertical direction to the bearing axis (Schill Fig.1; Lubach Fig.1/3/8; note portions of the fins extend in a vertical direction with respect to the bearing axis).

Regarding claim 6, Schill and Lubach further teach the cooling fin has a substantially rectangular cross-sectional area in a section perpendicular to the bearing axis (Lubach Fig.1/3/8, 7-9/10-13/27-29, respectively).

Regarding claim 7, Schill and Lubach teach all limitations of claim 1, see above, however, do not explicitly teach the cooling fin is detachably arranged on the bearing housing. Lubach discloses an example of connecting the cooling fins to the bearing housing being by welding (Lubach machine translation ¶8) which results in an integral design. However, the court has held that if it were considered desirable for any reason to obtain access to a specific portion of a device, it would be obvious to make a part removable from the device for the purpose of providing access (MPEP 2144.04 V C). Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the bearing housing of Schill and Lubach by making the cooling fin detachably arranged on the bearing housing for the purpose of providing access to the interior of the bearing housing, for example, for maintenance or repair purposes.


Regarding claim 8, Schill and Lubach further teach the conduit comprises a cooling chamber (Lubach Fig.1/3/8, note 7-9/10-13/27-29, respectively are hollow and contain oil/lubricant).

Regarding claim 9, Schill and Lubach further teach the cooling fin is one of a plurality of cooling fins (Lubach Fig.1/3/8, note 7-9/10-13/27-29, respectively).

Regarding claim 10, Schill and Lubach further teach the plurality of cooling fins are arranged parallel to each other (Schill Fig.1, 4; Lubach Fig.1/3/8, note 7-9/10-13/27-29, respectively).

Regarding claim 11, Schill and Lubach further teach a flow machine (Schill Fig.1), comprising:
a bearing housing according to claim 1 (see above).

Regarding claim 12, Schill and Lubach further teach the flow machine is a pump (Schill machine translation page 1 line 18-20, note “safety feed pump” and “pumping device”).

Regarding claim 13, Schill and Lubach further teach the bearing is arranged in the bearing chamber (Schill Fig.1) and a shaft (Schill Fig.1, 1) is rotatably mounted in the bearing.

Regarding claim 14, Schill and Lubach further teach a conveying wheel (Schill Fig.1, 3) arranged in the lubricant chamber and connected to the shaft in a rotationally fixed manner to guide the lubricant through the conduit (Schill Fig.1).

Regarding claim 17, Schill and Lubach further teach the flow machine is a centrifugal pump (Schill machine translation page 2 line 58, note “centrifugal pump”).

Allowable Subject Matter
Claims 3 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following claim limitations were not found in the prior art:
the conduit is arranged meandering in the cooling fin such that a majority of a volume of the cooling fin is filled through the conduit (claim 3);
Note that neither Schill or Lubach disclose the conduit is arranged meandering in the cooling fin;
A relevant prior art reference (Han et al – US 20140272496 A1) discloses a cooling fin with a meandering conduit (Fig.4A), however, the examiner could not establish a prima facie case of obviousness to incorporate said teachings into the proposed combination of Schill and Lubach that would not rely on impermissible hindsight or that would render the proposed combination inoperable;
a spiral housing arranged in the bearing housing, the spiral housing arranged around the conveying wheel to discharge a flow of the lubricant to the cooling fin, the flow being generatable by the conveying wheel (claim 15);
Note that neither Schill or Lubach disclose the conduit is arranged meandering in the cooling fin;
No other relevant prior art reference was found disclosing said limitations allowing the examiner could not establish a prima facie case of obviousness to incorporate said teachings into the proposed combination of Schill and Lubach;
the cooling fin is screwed to the bearing housing (claim 16);
Note that neither Schill or Lubach disclose the conduit is arranged meandering in the cooling fin;
No other relevant prior art reference was found disclosing said limitations allowing the examiner could not establish a prima facie case of obviousness to incorporate said teachings into the proposed combination of Schill and Lubach.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745